Case 2:18-cv-00107-LGW-BWC Document 10 Filed 04/23/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

CARLOS ALVAREZ,

Petitioner,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER; CV218-107
WARDEN EDGE,
Respondent.

O Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

V1 Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Order of the Court entered this 17th day of April 2020, adopting the

Report and Recommendation of the Magistrate, Judgment is hereby entered DISMISSING the 28

U.S.C. § 2241 Petition, and DENYING in forma pauperis status on appeal. This case stands closed.

  

 

Approved by
. LISA GODBEY WOOD, JUDGE

NITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

Aov. | 25; 2g £0 John E. Triplett, Acting Clerk
N , J

Date Clerk

Candy Aabhile

(By) Degéty Clerk

 

GAS Rev 10/1/03
